Exhibit 10.2

 

GUARANTY

 

This GUARANTY (the “Guaranty”), dated as of November 12, 2004, is made by NEW
CENTURY FINANCIAL CORPORATION, a Maryland corporation (“NCFC” or the
“Guarantor”), in favor and for the benefit of BARCLAYS BANK PLC, a public
limited company organized under the laws of England and Wales, as buyer (the
“Buyer”) under the Master Repurchase Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Master
Repurchase Agreement”) among the Buyer, Barclays Bank PLC as agent, NC Capital
Corporation (“NCCC”), New Century Mortgage Corporation (“NCMC”), New Century
Credit Corporation (“NCC”) and NC Residual II Corporation (“NCRC” and together
with NCCC, NCC and NCMC, the “Sellers”), and NCFC, as guarantor.

 

Reference is made to Custodial Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Custodial
Agreement”) among the Buyer, the Sellers and Deutsche Bank National Trust
Company, as custodian, the Master Netting Agreement, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time, the “Master
Netting Agreement”) among the Buyer, the Sellers and the Guarantor, any
Electronic Tracking Agreement (as amended, supplemented or otherwise modified
from time to time, the “Electronic Tracking Agreement”) among the Buyer, the
Sellers, the Custodian, MERSCORP, Inc., as electronic agent, and Mortgage
Electronic Registration Systems, Inc., an assignment of any Hedge Instrument (as
defined in the Master Repurchase Agreement), the pricing side letter, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Side Letter”) among the Buyer, the Sellers and the Guarantor and any
other agreement entered into by a Seller and/or the Guarantor, on the one hand,
and Buyer or one of its Affiliates (or the Custodian on its behalf) on the
other, in connection with any such agreements (collectively with the Master
Repurchase Agreement, the Custodial Agreement, the Master Netting Agreement, the
Servicing Agreement, the Electronic Tracking Agreement and the Side Letter, the
“Program Documents”). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Master Repurchase Agreement.

 

The Buyer has agreed to purchase certain Loans and other Purchased Assets as
described in, and upon the terms and subject to the conditions specified in, the
Master Repurchase Agreement. The Sellers are direct and wholly-owned
subsidiaries of the Guarantor and the Guarantor acknowledges that it will derive
substantial benefit from the purchase of such Loans and other Purchased Assets
by the Buyer. The obligations of the Buyer are conditioned on, among other
things, the execution and delivery by the Guarantor of this Guaranty. As
consideration therefor and in order to induce the Buyer to purchase such Loans
and other Purchased Assets, the Guarantor is willing to execute this Guaranty.

 

SECTION 1.    The Guaranty.    The Guarantor hereby guarantees the due and
punctual payment in full (in immediately available funds) or performance of the
Obligations when due (whether at stated maturity, upon acceleration, demand or
otherwise, including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, or any successor
provision), of any and all sums, fees, expenses, indemnities



--------------------------------------------------------------------------------

and other amounts (including all reasonable fees and disbursements of counsel to
the Buyer or the Custodian), payable by, or required to be performed by, any
Seller pursuant to or arising under, out of or in connection with any of the
Program Documents, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, (the obligations to pay all such
sums and perform all such duties are hereafter collectively referred to as the
“Guaranteed Obligations”).

 

SECTION 2.    Liability of Guarantor.    The Guarantor agrees that its
obligations hereunder are irrevocable, continuing, absolute, independent and
unconditional and shall not be affected by any circumstance whatsoever (other
than the indefeasible payment in full of the Guaranteed Obligations) which may
constitute a defense or a legal or equitable discharge (whether in whole or in
part) of the Guarantor or surety, whether foreseen or unforeseen and whether
similar or dissimilar to any circumstance described in this Guaranty. In
furtherance of the foregoing and without limiting the generality thereof, the
Guarantor agrees as follows:

 

(a)    Guaranty of Payment.    The obligations of the Guarantor under this
Guaranty constitute a guaranty of payment and performance, and not of collection
only. The Guarantor waives any requirement that the Buyer, as a condition of
payment by the Guarantor (i) proceed against the Sellers, any other guarantor of
the Guaranteed Obligations or any other Person, (ii) proceed against or exhaust
any security received from the Sellers, any other guarantor of the Guaranteed
Obligations or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of the Buyer or the
Guarantor in favor of a Seller or the Guarantor, any other guarantor of the
Guaranteed Obligations or any other Person, or (iv) pursue any other remedy
whatsoever in the power of the Buyer.

 

(b)    Continuing Guaranty.    The obligations of the Guarantor under this
Guaranty shall remain in full force and effect until the obligations of the
Buyer to purchase Loans and other Purchased Assets have been terminated and all
of the Guaranteed Obligations have been indefeasibly paid in full,
notwithstanding that from time to time prior thereto the Sellers may be free
from any of the Guaranteed Obligations. The Guarantor’s payment of a portion,
but not all, of the Guaranteed Obligations shall in no way limit, affect, modify
or abridge the Guarantor’s liability for any portion of the Guaranteed
Obligations that has not been completely performed or indefeasibly paid in full.

 

(c)      Absolute and Unconditional Guaranty.    The obligations of the
Guarantor under this Guaranty are not subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than the complete
indefeasible payment in full of the Guaranteed Obligations), including, without
limitation, the occurrence of any one or more of the following, whether or not
the Guarantor shall have had notice or knowledge of any of them:

 

(i)    any change in the manner, place or terms of payment (including the
currency thereof) of any of the Guaranteed Obligations;

 

(ii)    any settlement, compromise, release or discharge of, or acceptance or
refusal of any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto or any subordination of
the payment of the Guaranteed Obligations to the payment of any other
obligations;

 

2



--------------------------------------------------------------------------------

(iii)    any rescission, waiver, extension, renewal, alteration, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including without limitation provisions relating to Events of
Default) of the Guaranteed Obligations or any agreement relating thereto, or any
other guaranties or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms thereof;

 

(iv)    the Guaranteed Obligations, the obligations of the Guarantor under this
Guaranty, any other agreement relating thereto, or any Program Document at any
time being found to be illegal, invalid or unenforceable in any respect or any
provision of applicable law or regulation purporting to prohibit the payment by
a Seller of any of the Guaranteed Obligations;

 

(v)    any request or acceptance of other guaranties of the Guaranteed
Obligations or the taking and holding of any security for the payment of the
Guaranteed Obligations, the obligations of the Guarantor under this Guaranty, or
any other guaranty of the Guaranteed Obligations or any release, impairment,
surrender, exchange, substitution, compromise, settlement, rescission or
subordination thereof;

 

(vi)    any failure to perfect or continue perfection of a security interest in
any collateral which secures any of the Guaranteed Obligations; or any
enforcement and application of any security now or hereafter held by the Buyer
in respect of the obligations of the Guarantor under this Guaranty, or the
Guaranteed Obligations and any direction of the order or manner of sale thereof,
or the exercise of any other right or remedy that the Buyer may have with
respect to any such security, as the Buyer in its sole discretion may determine,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales;

 

(vii)    any failure or omission to exercise, assert or enforce, or any
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Program Documents, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranties of or any security for the payment of the Guaranteed
Obligations;

 

(viii)    any change in or reorganization of the organizational or corporate
structure of a Seller or any dissolution, termination, consolidation or merger
or sale or other disposition, whether or not for fair consideration, of all or
substantially all of the assets of any of the foregoing or any consent of the
Buyer thereto or to any restructuring of the Guaranteed Obligations;

 

(ix)    the election by the Buyer in any proceeding instituted under the
Bankruptcy Code of the application of Section 1111(b)(2) of the Bankruptcy Code;
any borrowing or grant of a security interest by a Seller, as
debtor-in-possession, under Section 364 of the Bankruptcy Code; or the
disallowance under Section 502 of the

 

3



--------------------------------------------------------------------------------

Bankruptcy Code of all or any portion of the claims of the Buyer for repayment
of the Guaranteed Obligations; or

 

(x) any other act or thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of the Guarantor
as an obligor in respect of the Guaranteed Obligations.

 

SECTION 3. Taxes.

 

(a)     Payments Free of Taxes.    Any and all payments by or on account of any
obligation of the Guarantor hereunder shall be made free and clear of and
without reduction or withholding for any taxes, provided that if the Guarantor
shall be required by applicable law to deduct any taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this section) the Buyer receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)     Payment of Other Taxes by Guarantor.    Without limiting the provisions
of paragraph (a) above, the Guarantor shall timely pay any taxes due and owing
in relation to payments by Guarantor hereunder to the relevant Governmental
Authority in accordance with applicable law (excluding income and franchise
taxes).

 

(c)     Indemnification by Guarantor.    The Guarantor shall indemnify the Buyer
within ten (10) days after demand therefor, for the full amount of any taxes
(including taxes in relation to payments by the Guarantor hereunder imposed or
asserted on or attributable to amounts payable under this section) paid by the
Buyer, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (excluding income and
franchise taxes). A certificate as to the amount of such payment or liability
delivered to the Guarantor by the Buyer, shall be conclusive absent manifest
error.

 

(d)     Evidence of Payments.    As soon as practicable after any payment of
taxes in relation to payments by the Guarantor hereunder by the Guarantor to a
Governmental Authority (excluding income and franchise taxes), the Guarantor
shall deliver to the Buyer the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Buyer.

 

(e)     Treatment of Certain Refunds.    If the Buyer determines, in its sole
discretion, that it has received a refund of any taxes as to which it has been
indemnified by the Guarantor or with respect to which the Guarantor has paid
additional amounts pursuant to this section, it shall, as soon as reasonably
practicable, pay to the Guarantor an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Guarantor under this section with respect to the taxes giving rise to such
refund), net of all out-of-pocket expenses of the Buyer, and without interest
(other than any interest paid by the

 

4



--------------------------------------------------------------------------------

relevant Governmental Authority with respect to such refund), provided that the
Guarantor, upon the request of the Buyer, agrees to repay, as soon as reasonably
practicable, the amount paid over to the Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Buyer in
the event the Buyer is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Buyer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Guarantor or any other Person.

 

SECTION 4.     Waivers of Notices and Defenses.    The Guarantor hereby waives,
for the benefit of the Buyer:

 

(a)    any defense arising by reason of the lack of authority of the Sellers or
any defense arising by reason of any disability or other defense of any Seller
or of any guarantor of the Guaranteed Obligations or by reason of the cessation
or unenforceability of the liability of any Seller or any such guarantor;

 

(b)    any notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Buyer upon the
guaranty set forth in this Guaranty or acceptance of such guaranty (the
Guaranteed Obligations and all dealings between the Sellers and the Guarantor,
on the one hand, and the Buyer, on the other hand, being conclusively deemed to
have been created, incurred or conducted in reliance upon the Guarantor’s
obligations under this Guaranty);

 

(c)    any setoff or counterclaim, any demand for performance, notice of
nonperformance, diligence, presentment, protest, notice of protest, notice of
dishonor, notice of Defaults or Events of Default under any Program Document,
notice of any amendment, renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notice that any portion of the
Guaranteed Obligations is due, notice of any collection proceedings, and notice
of any other fact which might increase the risk of the Guarantor;

 

(d)    any defense based upon any statute or rule of law that provides that the
obligation of a surety cannot be larger in amount or in other respects more
burdensome than that of the principal;

 

(e)    any benefit of, or any right to participate in, or any notices of
exchange, sale, surrender or other handling of, any security or collateral given
to the Buyer to secure payment or performance of the Guaranteed Obligations or
any other liability of a Seller to the Buyer; and

 

(f)    to the fullest extent permitted by law, any other defenses or benefits
that may be derived from or afforded by law which limit the liability of, or
exonerate, the Guarantor or sureties, or which may conflict with the terms of
the Guarantor’s obligations under this Guaranty, including, without limitation,
failure of consideration, breach of warranty, statute of frauds, statute of
limitations, accord and satisfaction, and usury.

 

5



--------------------------------------------------------------------------------

SECTION 5.    Bankruptcy and Related Matters.

 

(a)    No Proceedings Against a Seller or a Servicer.    So long as any of the
Guaranteed Obligations remain outstanding, the Guarantor shall not, without the
prior written consent of the Buyer, commence or join with any other person in
commencing any bankruptcy, liquidation, reorganization or insolvency proceedings
of, or against, a Seller or a Servicer.

 

(b)    Guarantor Remains Obligated.    The obligations of the Guarantor under
this Guaranty shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any proceeding or action, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, marshalling
of assets, assignment for the benefit of creditors, composition with creditors,
readjustment, liquidation or arrangement of a Seller or similar proceedings or
actions or by any defense which a Seller may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding or action. Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts and obligations that
constitute the Guaranteed Obligations and would be owed by a Seller but for the
fact that they are unenforceable or not allowable due to the existence of any
such proceeding or action.

 

(c)    Stay of Acceleration.    The Guarantor agrees that, notwithstanding
anything to the contrary herein, if, after the occurrence and during the
continuance of an Event of Default, the Buyer is prevented by applicable law
from exercising its right to accelerate the maturity of the Guaranteed
Obligations, to collect interest on the Guaranteed Obligations, to enforce or
exercise any other right or remedy with respect to the Guaranteed Obligations,
or the Buyer is prevented from taking any action to realize on any security or
collateral or is prevented from collecting any of the Guaranteed Obligations,
the Guarantor shall pay to the Buyer for the account of the Buyer upon demand
therefor the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Sellers or Buyer.

 

(d)    Post-Petition Interest.    Pursuant to, and without limiting, the
foregoing, the Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any proceeding or action referred to in Section 5(b) of this Guaranty (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of said proceeding or action,
such interest as would have accrued on such portion of the Guaranteed
Obligations if said proceedings or actions had not been commenced) shall be
included in the Guaranteed Obligations, it being the intention of the Guarantor
and the Buyer that the Guaranteed Obligations which are guaranteed by the
Guarantor pursuant to this Guaranty shall be determined without regard to any
rule of law or order which may relieve a Seller of any portion of such
Guaranteed Obligations. The Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Buyer, or allow the claim of the Buyer, in respect of, any
such interest accruing after the date on which such proceeding is commenced.

 

(e)    Reinstatement of Guaranty.    Notwithstanding anything to the contrary
contained herein, in the event that all or any portion of the Guaranteed
Obligations are paid by a Seller, the obligations of the Guarantor hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, if all or any part of such payment(s) are rescinded or

 

6



--------------------------------------------------------------------------------

recovered, directly or indirectly, from the Buyer as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes under this Guaranty.

 

(f)     No Subrogation.    Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Buyer, the Guarantor hereby irrevocably waives any claim or other rights
that it may now or hereafter acquire against a Seller or any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Guarantor against a Seller or
any other guarantor or any collateral security, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from a Seller or any
other insider guarantor, directly or indirectly, in cash or other property or by
set off or in any other manner, payment or security on account of such claim,
remedy or right until the obligation of the Buyer to purchase Loans and other
Purchased Assets has been terminated and the Guaranteed Obligations have
indefeasibly been paid in full. If any amount shall be paid to the Guarantor in
violation of the preceding sentence, such amount shall be held by the Guarantor
in trust for the Buyer, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Buyer in the
exact form received by the Guarantor (duly endorsed by the Guarantor to the
Buyer, if so requested by the Buyer), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

 

SECTION 6.    Representations and Warranties.    The Guarantor represents and
warrants as follows:

 

(a)    The Guarantor is (i) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and (ii) is
duly qualified and in good standing as a foreign entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and where, in each case,
failure so to qualify and be in good standing could have a Material Adverse
Effect and (iii) has all requisite corporate power and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

 

(b)    The execution, delivery and performance by the Guarantor of this
Guaranty, is within its corporate powers, has been duly authorized by all
necessary corporate action, and does not (i) contravene the Guarantor’s
certificate of incorporation or by-laws, (ii) contravene any contractual
restriction binding on the Guarantor or require any consent under any agreement
or instrument to which the Guarantor or any related Affiliate is a party or by
which any of its properties or assets is bound, other than any such consents the
failure of which to be obtained would not have a Material Adverse Effect, or
(iii) violate any law (including, without limitation, the Securities Act of 1933
and the Exchange Act and the regulations thereunder), or writ, judgment,
injunction, decree, determination or award applicable to it. The Guarantor is
not in violation of any such law, writ, judgment, injunction, decree,
determination or award or in breach of any contractual restriction binding upon
it, except for such violation or breach which would not have a Material Adverse
Effect.

 

7



--------------------------------------------------------------------------------

(c)    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption or waiver by, any
Governmental Authority or any other third party (except as have been obtained or
made and are in full force and effect), is required to authorize, or is required
in connection with, the execution, delivery and performance by it of the
Guaranteed Obligations.

 

(d)    This Guaranty is a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by the application of a Governmental Authority or
arbitrator of equitable principles (regardless of whether enforcement is sought
in equity or law).

 

(e)    There is no pending or, to the best knowledge of the Guarantor,
threatened action or proceeding affecting Guarantor or any of it Subsidiaries
before any Governmental Authority or arbitrator which (i) is reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Guaranty or the transactions contemplated
hereby.

 

(f)    The Guarantor and its Subsidiaries have filed all income tax returns and
other material tax returns which are required to be filed by it in all
jurisdictions and has paid all taxes or claims imposed on it or its or their
properties, except for taxes contested in good faith as to which adequate
reserves have been provided, if required, in accordance with GAAP. Neither
Guarantor nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of its taxes or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Guarantor not to be subject to the normally applicable statute of
limitations.

 

(g)    All written information prepared by the Guarantor and provided to the
Buyer in connection with the negotiation, execution and delivery of this
Guaranty or the transactions contemplated hereby was, on or as of the applicable
date of provision thereof, complete and correct in all material respects and did
not contain any untrue statement of a material fact or omit to state a fact
necessary to make the statements contained therein not misleading in light of
the time and circumstances under which such statements were made.

 

(h)    The Guarantor has not engaged in any material “prohibited transactions”
as defined in Section 857(b)(6)(B)(iii) and (C) of the Code. The Guarantor for
its current “tax year” (as defined in the Code) is entitled to a dividends paid
deduction under the requirements of Section 857 of the Code with respect to any
dividends paid by it with respect to each such year for which it claims a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service for such year.

 

SECTION 7.     Covenants.    So long as the Buyer has an obligation to purchase
any Loans or any other Purchased Assets under the Master Repurchase Agreement or
any of the Guaranteed Obligations shall remain unpaid, the Guarantor covenants
and agrees that:

 

8



--------------------------------------------------------------------------------

(a)    The Guarantor will maintain its legal existence and, unless
non-compliance will not result in a Material Adverse Effect, comply with all
applicable laws.

 

(b)    The Guarantor will pay and discharge, before the same shall become
delinquent, all income taxes and other material taxes imposed upon it or upon
its property, provided, however, that the Guarantor shall not be required to pay
or discharge any such tax, assessment, claim or charge that is being diligently
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, if required, in accordance with GAAP.

 

(c)    All written information prepared by the Guarantor and provided to the
Buyer in connection with the negotiation, execution and delivery of this
Guaranty or the transactions contemplated hereby will be, on or as of the
applicable date of provision thereof, complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a fact necessary to make the statements contained therein not misleading
in light of the time and circumstances under which such statements were made.

 

SECTION 8.     Payment by Guarantor.    Payment by the Guarantor shall be made
to the Buyer in immediately available federal funds to an account designated by
the Buyer or at the address set forth herein for the giving of notice to the
Buyer or at any other address that may be specified in writing from time to time
by the Buyer and shall be credited and applied to the Guaranteed Obligations.

 

SECTION 9.    Benefit of Guaranty.    The provisions of this Guaranty are for
the benefit of the Buyer and its respective successors, transferees, endorsees
and assigns, and nothing herein contained shall impair, as between the Sellers
and the Buyer, the obligations of a Seller under the Program Documents.

 

SECTION 10.    Further Assurances.    The Guarantor agrees, upon the request of
the Buyer to execute and deliver to the Buyer, from time to time, any additional
instruments or documents reasonably considered necessary by the Buyer to cause
the obligations of the Guarantor under this Guaranty to be, become or remain
valid and effective in accordance with its terms.

 

SECTION 11.    Amendment of Guaranty.    No provision of this Guaranty may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Buyer and the Guarantor.

 

SECTION 12.    Governing Law; Submission to Jurisdiction.

 

(a)    Governing law.    This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.

 

(b)    Submission to Jurisdiction.    The Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the United States District Court for the Southern
District of New York (and all appropriate appellate courts), or if jurisdiction
in such court is lacking, any New York State court of competent jurisdiction
sitting in New York City (and all appropriate appellate courts), in any

 

9



--------------------------------------------------------------------------------

action or proceeding arising out of or relating to this Guaranty or any other
Program Document, or for recognition or enforcement of any judgment, the
Guarantor irrevocably and unconditionally agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Program Document shall affect any right that the Buyer
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Program Document against the Guarantor or its properties in the
courts of any jurisdiction.

 

(c)     Waiver of Venue.    The Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Program Document in any
court referred to in paragraph (b) of this section. The Guarantor hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)     Service of Process.    The Guarantor irrevocably consents to service of
process in the manner provided for notices in Section 35 of the Master
Repurchase Agreement. Nothing in this Guaranty will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

 

(e)     WAIVER OF JURY TRIAL.    THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

 

SECTION 13.     Setoff Rights.    If an Event of Default shall have occurred and
be continuing, the Buyer and its respective Affiliates are hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Buyer or any such
Affiliate to or for the credit or the account of the Guarantor against any and
all of the obligations of the Guarantor now or hereafter existing under the
Master Repurchase Agreement or any other Program Document to the Buyer and its
respective Affiliates, irrespective of whether or not the Buyer or its
respective Affiliates shall have made any demand under the Master Repurchase
Agreement or any other Program Document and although such obligations of the
Guarantor may be contingent or unmatured or are owed to a branch or office of
the Buyer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of the Buyer and its respective Affiliates
under this Section are in addition to other rights

 

10



--------------------------------------------------------------------------------

and remedies (including other rights of setoff) that the Buyer or its respective
Affiliates may have. The Buyer agrees to notify the Guarantor promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

SECTION 14.     Judgment Currency.    If a judgment, order or award is rendered
by any court or tribunal for the payment of any amounts owing to the Buyer under
any Program Document or for the payment of damages in respect of a judgment or
order of another court or tribunal for the payment of such amount or damages,
such judgment, order or award being expressed in a currency (the ”Judgment
Currency”) other than the currency due thereunder, namely, U.S. dollars (the
”Agreed Currency”), the Guarantor agrees (a) that its obligations in respect of
any such amounts owing shall be discharged only to the extent that on the
Business Day following the Buyer’s receipt of any sum adjudged in the Judgment
Currency Secured Party may purchase the Agreed Currency with the Judgment
Currency and (b) to indemnify and hold harmless the Buyer against any deficiency
in terms of the Agreed Currency in the amounts actually received by the Buyer
following any such purchase (after deduction of any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
Agreed Currency). The indemnity set forth in the preceding sentence shall
(notwithstanding any judgment referred to in the preceding sentence) constitute
an obligation of the Guarantor separate and independent from its other
respective obligations hereunder and under the Master Repurchase Agreement,
shall apply irrespective of any indulgence granted by the Buyer, and shall
survive the termination of this Guaranty.

 

SECTION 15.      Severability.    Whenever possible, each provision of this
Guaranty shall be interpreted in such a manner to be effective and valid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.

 

 

NEW CENTURY FINANCIAL CORPORATION

 

By:

 

 

    /s/ Kevin Cloyd

--------------------------------------------------------------------------------

Name:   Kevin Cloyd Title:   Executive Vice President By:  

    /s/ Robert K. Cole

--------------------------------------------------------------------------------

Name:   Robert K. Cole Title:   CEO

 

12